Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject matter
1.	Claims 1-17 are allowed.
 
Reasons for Allowance
2.	The following is an examiner's statement of reasons for allowance:

Brunet at al. (US 20110314035), teaches a data access method by coupling a mobile device to a data map viewer source then creating a unique email address at the data map viewer source, associating the unique email address with the data map viewer at the data map viewer source. Downloading the data map viewer from the data map viewer source to the mobile device, coupling the mobile device to a data source containing a data map of any data files and folder hierarchy of the data source. Registering the unique email address associated with the data map viewer at the data source for transferring the data map from the data source to the mobile device, extracting metadata of updates to the data file and folder hierarchy of the data source. Emailing to the mobile device using the registered unique email address the extracted metadata of updates to the data file and folder hierarchy of the data source [see specification associated with Figs: 1-4, 8 and 9].
Gill Tulloch (US 20100161410), teaches a smart poster having a near field communications (NFC) device and a transceiver unit; the NFC device being arranged to transmit data to a mobile device upon the mobile device coming into the transmission range of the NFC device. The transceiver unit comprising a network connection device and a processor the processor being operably connected to the NFC device and arranged to monitor the transmission of data by the NFC device, wherein the processor is arranged to communicate details of a transaction between the NFC device and the mobile device to a remote server over a network, via the network connection device [See specification associated with F-g: 1-2].
Lee et al. (US 20090075633), teaches a method of controlling a user interface menu in a mobile communication terminal, which accesses an application service providing device via a mobile communication system and uses at least one type of application service, comprising a receiving user interface menu forming information from the application service providing device upon connection of a call between the mobile communication terminal and the application service providing device via the mobile communication system. Extracting menu component data corresponding to a set user interface menu based on the user interface menu forming information and combining the extracted menu component data so as to form the user interface menu to be provided according to service attribute [See specification associated with F-g: 1-7 and 9].
Travis Deyle (US 20150381269 A1), teaches a wirelessly communicating an image between a mobile device and a base station coupled to a display terminal includes establishing a wireless display session between the mobile device and the base station. Electromagnetic (“EM”) radiation emitted from the base station is incident upon an antenna of the mobile device. The screen image is transmitted to the base station for display on the display terminal by modulating a radar cross-section of the mobile device between two or more states to encode the screen image on a backscatter channel of the EM radiation [See specification associated with Fig: 1-3].
The prior art of record does not teach or suggest individually or combination 
 “non-transitory memory medium has a targeted data extraction manager and a targeted data extraction app stored therein, wherein, when coupled to a computer system, the targeted data extraction manager boots up in the computer system and installs the targeted data extraction app onto the mobile device, wherein the targeted data extraction app comprises a data identification component, the data identification component configured to identify data on the mobile device according to a user’s search criteria; 
wherein the targeted data extraction app comprises a data acquisition component, the data acquisition component configured to extract only the data identified by the data identification component from the mobile device; 
wherein the targeted data extraction app comprises a data validation component, wherein the data validation component is configured create one or more validation files which include information that can be used to detect errors during transferring of the extracted data from the mobile device to the targeted data extraction manager and/or tampering of the extracted data”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187